Exhibit 99.1 December 3, 2007 CONFIDENTIAL Amarin Corporation plc 7 Curzon Street London W1J 5HG, England Attn:Alan Cooke, CFO Dear Alan: This letter (the “Agreement”) constitutes the agreement between Rodman & Renshaw, LLC (“R&R” or the “Placement Agent”) and Amarin Corporation plc (the “Company”), that R&R shall serve as the exclusive placement agent for the Company, on a “reasonable best efforts” basis, in connection with the proposed placement (the “Placement”) of ordinary shares, ₤0.05 par value per share, of the Company (each, a “Share”), each Share represented by one American Depositary Share (“ADS”), evidenced by one American Depositary Receipt (“ADR”), and (ii) warrants to purchase Shares, each Ordinary Share represented by one ADS, evidenced by one ADR (the Shares and such warrants collectively, the “Securities”).R&R shall be authorized to utilize sub-placement agents and/or selected dealers in its discretion (provided that the use of any sub-placement agent and/or selected dealers by Rodman shall not increase any fees or expenses payable by the Company under this Agreement or release R&R from its obligations under this Agreement) in compliance with applicable rules and regulations.The terms of such Placement and the Securities shall be mutually agreed upon by the Company and the purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and nothing herein provides R&R with any power or authority to bind the Company or any Purchaser or obligates the Company to issue any Securities or complete the Placement.This Agreement and the documents executed and delivered by the Company and the Purchasers in connection with the Placement shall be collectively referred to herein as the “Transaction
